DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Upon reconsideration of the restriction requirement, the Examiner notes that the additional structure of the coil component is only present in dependent claims 8 – 13. Claims 14 - 16, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of claims 1, 3 and 4.  As such, one could view claims 14 – 16 as ‘linking’-type claims and the examination of these claims along with claims 1, 3 and 4 would present no undue burden to the Examiner. As such, the restriction requirement between inventions I and II, as set forth in the Office action mailed on June 7, 2022, is hereby withdrawn and claims 14 – 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8 and 14 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 – 7 and 11 - 15 of copending Application No. 17/176,713 (Lee et al., U.S. Patent App. No. 2022/0157513 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to coil components comprising a magnetic sheet having three sizes of particles meeting the claimed limitations. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites an ending clause that could be interpreted two different ways.  First, the clause could be “and an insulating coating layer surrounding a surface of the magnetic metal particle wherein the insulating coating comprises an insulating resin”. Alternatively, the clause could be “and an insulating coating layer surrounding a surface of the magnetic metal particles and wherein the body further comprising an insulating resin”.  It appears that the intent is the second interpretation, but either interpretation has been taken as reading on the claimed invention.
Claim 7 recites “where the magnetic metal particles” comprise a specific magnetic material, but there are three magnetic metal particles. The first magnetic metal particles appear to be excluded, as they are required to meet Formula 1 (though this is not explicit), and it is unclear if the composition is supposed to be just one of the second or third magnetic metal particles or both. For the purpose of evaluating the prior art, the Examiner has interpreted this limitation as reciting “wherein the magnetic metal particles of second and/or third magnetic metal powder particles comprises …”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 14 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over either Tonoyama et al. (U.S. Patent No. 11,183,320 B2 and corresponding PGPUB) or IDS reference ‘Document 1’, Lee et al. (U.S. Patent App. No. 2018/0061550 A1), either taken in view of IDS reference ‘Document 2’, Hachiya et al. (U.S. Patent App. No. 2013/0154784 A1).
The Examiner notes that this is two separate 103 rejections using two different base references; however, the two references are soo similar that the Examiner has combined them into a singular rejection as any argument/amendment to overcome one would almost be guaranteed to overcome the other.
Regarding claim 1, both Tonoyama et al. and Lee et al. disclose a coil component (Title; Abstract of each) comprising a body and a coil portion embedded in the body (Tonoyama et al., Figures 2 and 3; Lee et al., Figures 1 and 2), wherein the body comprises a first magnetic metal powder particle comprising a Fe-based core (Tonoyama et al., col. 6 and examples; Lee et al., Paragraphs 0049 – 0052) and an oxide film comprising at least one of Si or Cr and deposited on a surface of the core (Tonoyama et al., col. 4, lines 41 - 65; Lee et al., Paragraph 0057), a second magnetic metal powder particle having a larger diameter than the first magnetic metal powder particle, and a third magnetic metal powder particle having a larger diameter than the second magnetic metal powder particle (Tonoyama et al., Abstract – noting small size powder, intermediate size powder and large size powder corresponding to first, second and third magnetic metal powders, respectively; Lee et al., Abstract – noting third powder, second powder, and first powder corresponding to first, second and third magnetic metal powders, respectively).
Neither Tonoyama et al. nor Lee et al. disclose a FeSiCr powder core meeting the limitations of Formula 1. 
However, Hachiya et al. teach that using such a magnetic composition is within the knowledge of a person of ordinary skill in the art for inductors having coated particle cores and that such a powder can produce inductors having high permeability (at least Paragraphs 0023 and 0110).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of either Tonoyama et al. or Lee et al. to use a magnetic metal core meeting the claimed limitations of Formula 1 as taught by Hachiya et al., as such a magnetic material is known to produce inductors having high permeability.
Regarding claims 2 – 4, both Tonoyama et al. and Lee et al. disclose encompassing particle sizes for the claimed first, second and third magnetic metal powders (Tonoyama et al., Abstract; Lee et al., Abstract).
Regarding claim 5, Tonoyama et al. explicitly discloses the claimed coil component thickness (example, at least col. 12, lines 33 – 42). For Lee et al., the Examiner takes Official Notice that inductors/coil components having thickness values of 0.85 mm or less are conventional and known in the art, as taught by at least Tonoyama et al. and the WIPO cited ‘Document 4’.  Therefore, for either document, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the coil component through routine experimentation, especially given the knowledge in the art that such magnitudes are conventional.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Tonoyama et al. and Lee et al. both disclose coating all three particles and including a binder (insulating) resin with the mixed magnetic powders (Tonoyama et al., Abstract and col. 3, lines 62 - 65; Lee et al., Figures and at least Abstract and Paragraphs 0049 – 0052 and 0057).
Regarding claim 7, the exact choice of magnetic material for the different magnetic metal particles is deemed a matter of routine selection for a person of ordinary skill in the art.  The claimed composition and those disclosed in Tonoyama et al. and Lee et al. are known functional equivalents in the field of suitable magnetic compositions for use in inductors/coil components, as taught by at least Tonoyama et al. (Examples and columns 6 -7).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the claimed magnetic material and explicit magnetic materials in the reference disclosure/examples are functional equivalents in the field of known magnetic materials used in binder+particle inductors/coil components.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950). For the rejection predicated on Lee et al., the Examiner takes Official Notice that the alloys would have been obvious as functional equivalents, pointing to Tonoyama et al. and WIPO referenced ‘Document 4’ as support for this position.
Regarding claim 8, both Tonoyama et al. (Figure 4B) and Lee et al. (Figures 1 and 2 and at least Paragraphs 0076 – 0094) disclose the claimed electrodes.
Regarding claim 9, both Tonoyama et al. (Figure 2) and Lee et al. (Figures 1 and 2 and at least Paragraphs 0076 – 0094) disclose the claimed electrodes and insulating substrate.
Regarding claims 14 – 16, these limitations are met for the reasons provided above.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tonoyama et al. or Lee et al., either taken in view of Hachiya et al. as applied above, and each separately further in view of WIPO ‘Document 3’ to Bong et al. (U.S. Patent App. No. 2019/0006100 A1).
Tonoyama et al., Lee et al., and Hachiya et al. are relied upon as described above.
Regarding claim 10, none of the above disclose forming the coil patterns using two conductive layers meeting the claimed limitations.
However, Bong et al. teach that it is conventional to form coil patterns meeting the claimed limitations (Abstract; Figure 2 and at least Paragraphs 0034 – 0041) to have coils with increased reliability (at least Paragraph 0004).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of either Tonoyama et al. in view of Hachiya et al. or Lee et al. in view of Hachiya et al. to utilize coil patterns meeting the claimed limitations as taught by Bong et al., as such a structure can produce coils having increased reliability.
Regarding claims 12 and 13, Bong et al. disclose forming coil portions meeting both structural requirements, as well as a recognition that the widths of the conductive patterns are optimizable parameters (see citations above, especially Paragraph 0039).  Therefore, the Examiner deems that having coil patterns wherein a side surface of the first conductive layer is exposed by the second conductive layer (claim 12) or having a side surface covered by the second conductive layer (claim 13) are known functional equivalents in coil patterns for use in inductors/coil components, as taught by Bong et al., above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the structures of claims 12 and 13 are functional equivalents in the field of known coil structures, both meeting the requirements of a working inductor/coil component.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tonoyama et al. taken in view of Hachiya et al. and Bong et al. as applied above in Paragraph No. 10, and further in view of Cho et al. (U.S. Patent App. No. 2020/0203994 A1) and/or WIPO ‘Document 5’ to Yoon et al. (KR 10-1565700 B1).
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. taken in view of Hachiya et al. and Bong et al. as applied above in Paragraph No. 10, and further in view of Cho et al. (U.S. Patent App. No. 2020/0203994 A1) and/or WIPO ‘Document 5’ to Yoon et al. (KR 10-1565700 B1).
The Examiner has separated these two rejection headers for clarity, but the same general concept as applied above is still being used: i.e. both Tonoyama et al. and Lee et al. are base references disclosing substantially the same subject matter.
Tonoyama et al., Lee et al., Hachiya et al., and Bong et al. are relied upon as described above.
Electrodes comprising Cu are extremely well known in the art, but none of the above disclose both electrode layers comprising Cu and a density of Cu being lower in the first conductive layer.

However, as noted in the WIPO document:

    PNG
    media_image1.png
    176
    836
    media_image1.png
    Greyscale

Furthermore, Cho et al. teach an inductor/coil component having stacked wire layers (Figure 6) wherein one layer comprises a Cu core and the other layer does not, but does not preclude Cu from also being present, as long as one layer has more Cu than the other (Figure 6; Abstract; and at least Paragraphs 0003 – 0023). Cho et al. teach that such a structure improves the efficiency of the coil component and also helps in handling heat generation.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of either Tonoyama et al. in view of Hachiya et al. and Bong et al. or Lee et al. in view of Hachiya et al. and Bong et al. to utilize coil patterns meeting the claimed limitations as taught by one or both of Yoon et al. and/or Cho et al., as such a structure can produce coils having improved efficiency, as well as improved handling of heat generation, further noting that WIPO deems that the density and type of Cu in each wire would have been within the design selection knowledge of a person of ordinary skill in the art at the time of Applicants’ invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 7, 2022